Citation Nr: 0525443	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).
 
The veteran's appeal was previously before the Board in 
January 2002, at which time the Board remanded the issues 
shown above to the RO for additional development and 
readjudication.  Additional development was completed, and 
the RO issued a supplemental statement of the case (SSOC) in 
September 2002 which continued to deny the veteran's claims.  
The case was thereupon returned to the Board.

In November 2002, the Board undertook additional evidentiary 
development under a then recently-enacted regulation, 38 
C.F.R. § 19.9(a)(2)(ii) (2004).  Pursuant to such 
development, additional medical evidence, consisting of VA 
treatment records and a VA examination, was added to the 
record.  Subsequently, however, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2004) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in 
August 2003.  In April 2005, the RO issued a supplemental 
statement of the case (SSOC) continuing its denial of the 
veteran's claims.  The case is once again before the Board.

The TDIU issue is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required of him.




Representation

Associated with the claims file is a letter to the veteran 
advising him that his attorney, R. Edward Bates, had his 
authority to represent VA claimants revoked by VA, effective 
July 28, 2003.  In essence, the Board, as well as other VA 
organizations, can no longer recognize Mr. Bates as the 
veteran's representative.  
In the letter, the veteran was provided several options with 
respect to his representation choices.  However, he has not 
chosen another representative.  

Other matter

In its January 2002 decision, the Board denied two other 
claims then on appeal, involving claims of entitlement to 
increased disability ratings for tinnitus and for bilateral 
hearing loss. The Board's decision is final, and those issues 
will be addressed no further herein.  See 38 C.F.R. § 20.1100 
(2004).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by suicidal ideation, 
impaired impulse control, and difficulty in adapting to 
stressful circumstances; such symptomatology is productive of 
occupational and social impairment with deficiencies in most 
areas.  

2.  The evidence does not demonstrate that the veteran's PTSD 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher disability rating for PTSD.    

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the PTSD issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2001 Statement of the Case (SOC) and 
the September 2002 and April 2005 SSOC of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in April 
2004 which was specifically intended to address the 
requirements of the VCAA.  The letter enumerated what the 
evidence needed to show to establish entitlement to an 
increased rating for PTSD and TDIU.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the April 6, 2004 letter, page 3.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran: "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  See the April 6, 2004 letter, page 1.  (emphasis in 
original).  

The Board therefore finds that the April 2004 letter, the 
October 2001 SOC, and the September 2002 and April 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2004 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in 2004, following the 
initial adjudication of this claim by rating decision in 
April 2001.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.  
While that was not done in this case, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  His claims were readjudicated by the RO in the 
April 2005 SSOC, following issuance of the April 2004 VCAA 
notice letter.  The veteran was provided with ample 
opportunity to respond to that letter.  The veteran has not 
contended that he was in any way prejudiced by the timing of 
the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, these claims were readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran has not indicated that he believes that he was 
prejudiced by the timing of VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board finds that the January 2002 remand instructions 
have been complied with.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998), [Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.].  The veteran was afforded a VA 
psychiatric examination in July 2002.  

A review of the record suggests that the veteran is currently 
receiving benefits from the Social Security Administration 
(SSA).  The Board notes that VA has requested records from 
SSA on four separate occasions (April 1997, July 1997, 
February 2003, and March 2003); however, no records have been 
received.  Under such circumstances, the Board finds that any 
further attempt to obtain SSA records is unwarranted since 
there is no indication that any records will be forthcoming.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  In his September 2002 substantive 
appeal (VA Form 9), he specifically declined the opportunity 
to testify at a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the PTSD claim.

1.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.  

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  Under this code, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Analysis

The record reflects that service connection for PTSD was 
granted by rating decision in December 1994.  A 30 percent 
rating was assigned.  In October 1997, the rating was 
increased to 50 percent.  The veteran sought an increased 
rating in May 2000.  The subsequent procedural history has 
been set out in the Introduction above.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Mittleider concerns

Initially, the Board notes that in addition to PTSD VA 
examinations in July 2002 and February 2003 also diagnosed 
the veteran with a personality disorder.  Governing 
regulations provide that personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2004); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

The Board notes that compensation can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. § 101(13) 
(West 2002).  Thus, in rating the veteran's PTSD it is 
incumbent upon the Board to identify, and disregard, any 
psychiatric pathology which is due to the non service-
connected personality disorder.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The July 2002 VA examiner indicated that it was impossible to 
determine which symptoms were attributable to the veteran's 
PTSD and which were due to his personality disorder.  As 
such, the Board finds that all the psychiatric symptomatology 
experienced by the veteran will be considered to be a 
manifestation of his service-connected PTSD for the purposes 
of this decision.  

Schedular rating

The Board has reviewed the evidence of record and the 
pertinent rating criteria.  Although many of the symptoms 
displayed by the veteran, as reflected in the medical 
findings of record, are no more than moderate in degree, the 
Board believes that the veteran's almost continuous symptoms 
of anxiety and anger, as well as his difficulty in adapting 
to stressful circumstances, strongly suggest that his PTSD is 
more severe than is reflected by the current 50 percent 
rating.  As explained in greater detail immediately below, it 
is the judgment of the Board that the veteran's symptoms more 
appropriately warrant the assignment of a 70 percent rating.  
See 38 C.F.R. § 4.7 (2004).

In the October 2000 VA examination report, the veteran's 
psychiatric symptomatology included increased irritability, 
impatience, depression, anxiety, nightmares, and flashbacks.  
He also reported an increase in anger outbursts.  He 
indicated that he had been denied continued access to group 
therapy because he was too hostile.  On mental status 
evaluation, the examiner noted that the veteran exhibited 
repressed anger and had a depressed mood.  His GAF score was 
48.  The veteran was deemed to be "moderately to severely 
affected" by PTSD.  He was having difficulties with his wife 
and his children were afraid to be around him because of 
increased impulsivity and anger outbursts.  He was not able 
to function socially at all.  

At the July 2002 VA examination, the veteran described having 
nightmares, intrusive thoughts, flashbacks, problems 
sleeping, and hypervigilance.  He reported that he had done 
some groups for PTSD, but was kicked out due to his temper.  
He denied any hospitalizations or suicide attempts.  Mental 
status evaluation revealed that the veteran's mood and affect 
were both angry.  The diagnosis were PTSD and personality 
disorder.  A GAF score of 55 was assigned.  The examiner 
indicated that PTSD resulted in a moderate degree of 
impairment, although there was a strong suspicion that the 
veteran was exaggerating his symptoms to some degree.  The 
examiner noted that the veteran's GAF score would be higher 
if his personality disorder were excluded from consideration.  

When the veteran was examined again by VA in February 2003, 
he stated that PTSD had impacted his ability to form and 
maintain social relationships because he could not trust 
people.  He tended to isolate himself and became angry quite 
easily.  He stated that he lived with his forth wife, his 
brother, and his 17-year old stepdaughter.  He indicated that 
he had good relationships with his family members, but had 
difficulty dealing with the public.  The examiner stated that 
there was significant impairment in social functioning and 
serious impairment in occupational functioning evident during 
the interview resulting from a combination of symptoms 
associated with both the veteran's PTSD and personality 
disorder.  The veteran reported that he tried to go back to 
school once but started having panic attacks.  He indicated 
that stress brought on panic attacks.  He reported having 
nightmares every night and a hatred in dealing with the 
public.  Objectively, his mood was irritable and he described 
having periods of depression and anxiety.  He admitted to 
having occasional suicidal thoughts but not recently.  He did 
have homicidal urges at times but denied any intent or plans 
to act out aggressively towards others.  Sleep was poor.  The 
examiner reported the following PTSD symptomatology: frequent 
nightmares and intrusive thoughts; avoidance behavior; social 
withdrawal and estrangement from others; irritability and 
outbursts of anger; sleeping difficulties; and 
hypervigilance.  His GAF score was 50.  

The Board finds that the symptomatology described above is 
consistent with some of the criteria for a 70 percent rating.  
Specifically, the evidence confirms that the veteran has had 
suicidal ideations.  In addition, there is evidence of 
impaired impulse control.  The October 2000 VA examination 
noted that the veteran's children were afraid to be around 
him because of increased impulsivity and anger outbursts.  
The 2000 examination also revealed difficulty in adapting to 
stressful circumstances as evidenced by the veteran's report 
of panic attacks when confronted with stress.  VA examiners 
have acknowledged that the veteran's PTSD has resulted in 
significant impairment.  The 2000 examiner concluded that the 
veteran was moderately to severely affected by PTSD, while 
the February 2003 examiner indicated that he had serious 
impairment in occupational functioning.  

The October 2000 examination assigned a GAF score of 48, 
which is consistent with serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

As stated above, the Board acknowledges that many of the 
criteria enumerated for a 70 percent rating are not met in 
this case.  Criteria such as obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; and neglect of personal 
appearance and hygiene are simply not shown by the evidence 
of record.  However, all of the symptoms found in the 
schedular criteria are not required for a 70 percent rating 
to be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

There is arguably support in the evidence for an inability to 
establish and maintain effective relationships.  This is 
considered arguable because, within the family setting, the 
veteran has certainly demonstrated such an ability.  However, 
as documented in multiple VA examinations, the veteran is 
avoidant of other people and places.  The 2000 examination 
indicated that he could not function socially at all.  

In short, the Board finds that the impact of the veteran's 
PTSD on his social and industrial functioning is sufficient 
to approximate the degree of impairment contemplated by a 70 
percent rating.  According to the medical evidence, his PTSD 
symptomatology appears to color all aspects of the veteran's 
life.  Thus, even though all of the criteria for the 
assignment of a 70 percent disability rating have not been 
met, the Board concludes that the symptomatology of the 
veteran's PTSD, being reflective of severe impairment in 
occupational and social functioning due primarily to suicidal 
ideations, impaired impulse control (such as unprovoked 
irritability with periods of violence), and difficulty in 
adapting to stressful circumstances is more serious than the 
"reduced reliability" contemplated by the 50 percent level, 
and more closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  To that 
extent, the appeal is granted.  

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].   However, for reasons expressed 
immediately below the Board has concluded that the evidence 
does not support a conclusion that the veteran has symptoms 
of total occupational and social impairment which would 
warrant the assignment of a 100 percent disability rating.  

Specifically, the evidence does not show symptoms consistent 
with gross impairment in thought processes or communication, 
or memory loss for names of close relatives, own occupation 
or own name.  The February 2002 VA examination showed that 
the veteran was causally dressed and cooperative.  His speech 
was normal and he was oriented times three.  His though 
processes were logical, sequential and pertinent.  The July 
2002 examination also noted that the veteran was dressed 
appropriately and had adequate hygiene and grooming.  He had 
no speech abnormalities and his thought process was goal-
directed.  The veteran was neatly dressed with fair hygiene 
and grooming at the February 2003 examination.  He was alert 
and oriented times three.  His attention and concentration 
were fair and his memory and overall intellectual abilities 
were within normal limits.  His responses were rational, 
relevant, coherent, and goal directed.  There was no evidence 
of any thought disorder or psychosis.  

The GAF scores assigned have ranged from 48 to 55, which as 
discussed above are consistent with moderate to severe, but 
hardly total, impairment.  These GAF scores appear to be 
based on the veteran's reported symptomatology.  There have 
been assigned no lower GAF scores and there is no indication 
of behavior or impairment in functioning consistent with 
lower GAF scores.  On the contrary, the 2002 VA examiner 
stated that the veteran's GAF score would increase if his 
personality disorder were excluded from consideration.  

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.  Accordingly, the Board finds that a 100 
percent rating is not warranted.

Extraschedular rating

In the October 2002 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran is currently unemployed, having last worked in 
1992 at a bearing factory.  He stated that he liked the work 
very much and was fired "for nothing."  

The 2000 VA examination contained conflicting information 
regarding the cause of the veteran's reported inability to 
work.  Early in the report, it is noted regarding the effects 
of disability on his occupation that the veteran cannot work 
because of his heart.  [Diagnoses of myocardial infarction, 
angina, hypercholesterolemia, and status post cardiac 
catheterization times two were provided.]  Later in the 
report, the examiner described the veteran as being 
moderately to severely affected by PTSD in that he cannot 
work.  In January 2002, the Board remanded the claim for 
another VA examination to determine whether the veteran was 
unable to work as a result of his service-connected PTSD, 
regardless of his cardiac disorder.  

In June 2002, following psychiatric evaluation, the VA 
examiner's assessment was that although the veteran would 
have a lot of difficulties in working in any situation that 
included working with others, he could hold a job in which he 
worked alone.  The examiner noted that the veteran seemed 
unwilling to do this, however.  The examiner believed that 
the veteran had no desire to work at the current time as 
evidenced by his many excuses when asked why he could not 
work.  

The February 2003 VA examiner concluded that the veteran was 
unemployable due to a combination of physical problems and 
psychiatric diagnoses, but not solely due to PTSD.  

The Board wishes to emphasize that a significant degree of 
occupational impairment is contemplated in the 70 percent 
rating currently assigned.  See 38 C.F.R. §§ 3.321(b), 4.1 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
There is no evidence of record which takes this case out of 
the norm, and the veteran has identified or furnished no such 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the 
claimant' s responsibility to support a claim for benefits].  

Therefore, the Board finds that a preponderance of the 
evidence is against the conclusion that the service-connected 
psychiatric disorder results in marked interference with 
employment.

Nor is there evidence of frequent periods of hospitalization; 
indeed, there is no evidence of any hospitalization for 
psychiatric symptoms.  There is no evidence of an 
extraordinary clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to a 70 percent 
disability rating for PTSD.  To that extent, the benefit 
sought on appeal is granted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

2.  Entitlement to TDIU.  

Before proceeding to adjudicate the second issue on appeal, 
entitlement to TDIU, the Board must determine whether it can 
do so in light of its grant of a 70 percent rating for PTSD.  
After having carefully considered the matter the Board 
concludes that the matter of TDIU should first be considered 
by the RO, because the grant of a 70 percent rating for PTSD 
has a potentially significant impact on the posture of this 
appeal.

A review of the April 2005 SSOC reveals that the veteran's 
claim of entitlement to TDIU was denied because he did not 
meet the schedular criteria found in 38 C.F.R. § 4.16(a) [if 
there is one service-connected this disability shall be 
ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more].  At the time, the veteran's service 
connected PTSD was rated 50 percent disabling; tinnitus was 
rated 10 percent disabling; and bilateral hearing loss was 
rated noncompensably disabling, for a combined rating of 60 
percent.

In light of the Board's grant of a 70 percent disability 
rating for PTSD, the service-connected disabilities now meet 
the requirements of 38 C.F.R. § 4.16(a).  Under these 
circumstances, the Board believes that it would be 
prejudicial to the veteran if the agency of original 
jurisdiction did not have the opportunity to readjudicate the 
TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

The Board observes in passing that the April 2005 SSOC did 
not discuss the veteran's other service-connected 
disabilities, hearing loss and tinnitus.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

After undertaking any additional 
development that it deems to be 
necessary, VBA must readjudicate the TDIU 
issue.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


